Citation Nr: 0419329	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD with an 
initial evaluation of 30 percent.  Thereafter, a July 2001 
decision granted an increased rating of 50 percent, which was 
continued by a January 2004 Supplemental Statement of the 
Case (SSOC).  The veteran's appeal, however, remains pending 
because the maximum schedular rating was not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  



FINDING OF FACT

The veteran's service-connected PTSD was manifested by no 
more than difficulty in understanding complex commands, 
impairment of short-term memory, disturbances of motivation 
and mood, difficulty in establishing and maintaining effect 
work relationships, deep depression, fixation on memories of 
Vietnam, nightmares twice per month, moderate generalized 
paranoia, and being easily startled causing irritability and 
isolation.  



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in April 2001.
	
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, a December 1999 rating decision 
granted service connection for PTSD with a 30 percent 
evaluation prior to the date of VCAA enactment, and the 
veteran filed a June 2000 Notice of Disagreement (NOD) 
appealing the initial rating.  When a new issue is raised in 
the NOD, 38 U.S.C.A. § 7105(d), requires VA to take proper 
action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved.  VAOPGCPREC 8-2003.  VA is not 
required, however, to give section 5103(a) notice for a new 
issue raised in the NOD if such notice has been rendered for 
the original substantially complete application.  Id.  Here, 
in June 2000 VA issued a SOC that provided the regulations 
for rating mental disorders.  In April 2001, the AOJ provided 
VCAA notice to the claimant regarding what information and 
evidence is needed to substantiate a service connection 
claim, and which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Pelegrini, No. 01-944, slip op. at 
11.  Thereafter, the RO issued a July 2001 decision that 
assigned a 50 percent evaluation for the PTSD disability, as 
well as a January 2004 SSOC that continued the 50 percent 
evaluation after considering additional evidence.  Therefore, 
for the circumstances of this case, the requirements of 
Pelegrini regarding the timing and content of a VCAA notice 
have been fulfilled.  Moreover, as the veteran received VCAA 
notice for the underlying claim of service connection, as 
well as an SOC conveying the relevant regulations for rating 
purposes and several SSOC's, VA is not required to provide 
additional VCAA notice for the new issue of an increased 
rating raised in the June 2000 NOD.  VAOPGCPREC 8-2003.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, as well 
as records from VA examinations in July 1999, October 2000, 
and December 2003, are on file.  Additionally, there are 
February 2002 outpatient records from the West Los Angles VA 
Medical Center, records from Dr. Decker, the veteran's 
treating psychologist, dated October 1999, July and August 
2000, and June 2001, as well as March to May 2000 outpatient 
records from the Greater Los Angeles Healthcare System.  
Also, the veteran's August 2000 Disability Determination 
Rationale from the Social Security Administration is on file, 
and there is no indication of other relevant and outstanding 
records that should be garnered.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded VA medical examinations in July 
1999, October 2000, and December 2003.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
These examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, further examination is 
not necessary.  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

At a July 1999 VA examination the veteran was diagnosed as 
having PTSD and alcohol abuse in early remission.  The 
examiner reported that the veteran was appropriately groomed 
and dressed.  He did not demonstrate any abnormal or 
involuntary movements.  The veteran stated that he had been 
experiencing nightmares twice per month; he had moderate 
generalized paranoia; he was easily startled, which caused 
irritability and isolation; he complained of intrusive 
memories occurring on a nearly daily basis, which in turn, 
caused poor concentration; he complained of poor memory 
including forgetting where he left things and appointments; 
he became temporarily frustrated and depressed when he 
thought of Vietnam; and he reported passive suicidal in the 
past.  The veteran denied flashbacks, persistent anhedonia, 
panic attacks, mania, delusions, hallucinations, or current 
suicidal ideation with a plan.  In terms of the veteran's 
level of functioning, the examiner noted that he engaged in 
all appropriate household chores, errands, shopping, and 
cooking.  When not bothered by intrusive memories, the 
veteran was able to interact with family and friends.  The 
examiner noted that the veteran had been laid off from his 
job in April 1999, and assigned a Global Assessment of 
Functioning (GAF) score of 63. 

An October 1999 reported from Dr. Decker also diagnosed the 
veteran as having PTSD.  Particularly, the veteran's 
experiences in Vietnam prevented him from maintaining regular 
employment.  The veteran struggled with an exaggerated 
startle response symptomatic of a generally high level of 
anxiety.  He continued to endure regular nightmares that woke 
him "completely wet" with sweat.  The veteran related that 
he lost his job due to forgetting instructions.  Dr. Decker 
noted that the veteran was unemployable and socially 
isolated, and assigned a GAF of 45.

A February 2000 outpatient treatment report from the Greater 
Los Angeles Healthcare System reported that the veteran was 
seen in psychology intake.  The veteran reported that he was 
quite anxious and complained of memory loss.  The veteran 
mentioned that he had suicidal ideations but had no plan.  He 
fixated on the notion that 100,000 Vietnam veterans had 
committed suicide, and he described some of his Vietnam 
experiences quickly and tearfully.  The veteran also spoke of 
concerns of nuclear accidents.  Another notation indicates 
that the veteran endorsed hopelessness and flashbacks of 
Vietnam.  At another point, the veteran was extremely 
ruminative with a possible delusional component concerning 
exposure to Agent Orange.  The veteran was also diagnosed as 
having, among other things, neurosyphilis.

A July 2000 letter from Dr. Decker stated that the veteran 
had been homeless for approximately 8 months.  The veteran's 
memory was steadily deteriorating and his state of confusion 
was such that he required periodic supervision of his 
affairs.  Dr. Decker stated that the veteran lived in a 
garbage dump and was unemployable.  The veteran remained 
fixated on his activities in Vietnam, and was deeply 
depressed.  Dr. Decker assigned a GAF of 45.  An August 2000 
letter from Dr. Decker stated that the veteran's memory was 
steadily deteriorating, and given the neurological 
complications, some of the memory deficit was probably due to 
his syphilis.  He was fixated, however, on his activities in 
Vietnam.  Again, the veteran could not sustain regular 
employment due to the deterioration of his mental faculties.  

At an October 2000 VA examination the veteran reported that 
he had intrusive memories about Vietnam when he heard sounds 
such as helicopters, and developed feelings of sadness and 
anxiety.  He had daily nightmares about Vietnam.  At that 
time he denied homicidal or suicidal ideation with a plan, 
though he had had passive suicidal ideation.  The veteran 
described himself as irritable and socially isolated.  He 
reported mild worthlessness, hopelessness, and mild 
anhedonia.  He reported memory and concentration 
difficulties, and he lost track of his thoughts forgetting 
where he left things to a mild to moderate intensity 
approximately fifty percent of the time.  The examiner noted 
that the veteran had been homeless over the past six months, 
and spent most of his days collecting cans for recycling.  
The veteran was well developed and well nourished, and was 
cooperative during the examination.  The veteran was alert 
and oriented in all four spheres including the place, time, 
person and reason for the examination.  The examiner's 
assessment stated that the veteran continued to experience 
symptoms of PTSD without substantial change over the past 
twelve months.  The examiner concluded that the difficulties 
with irritability, hypervigilance, insomnia without reduction 
in energy, and mild to moderate memory deficits could be 
mainly related to history of alcohol abuse, rather than to 
PTSD.  The examiner assigned the veteran a GAF of 62 
representing mild impairment based in part on the veteran's 
stable affect throughout the entire examination, as well as 
the lack of paranoia and psychosis.  

A June 2001 letter from Dr. Decker stated that the veteran 
had been homeless for over two years, and that he was 
unemployable.  As part of the PTSD, the veteran was 
depressed, anxious, had sleep disturbance, intrusive 
thoughts, memory deficits, and tried to avoid any discussion 
of Vietnam.  Dr. Decker stated that the veteran was socially 
isolated and had a minimal amount of interpersonal relations.  
Dr. Decker assigned a GAF of 45, signifying serious 
impairment in social and occupational functioning.  

Finally, a December 2003 VA examination noted that veteran 
was well dressed and reasonably groomed.  The veteran's 
speech was of normal rate, rhythm, tone and pressure.  The 
veteran had good eye contact, and was able to establish 
rapport with the examiner.  The veteran reported that he 
experienced nearly daily intrusive thoughts of Vietnam as 
well as weekly flashbacks.  The veteran experienced 
nightmares once per week during which he would thrash in bed 
and wake up in a cold sweat.  The veteran complained of being 
easily startled and hypervigilant.  He stated that he slept 
with a gun and got up to check his perimeter.  The veteran 
complained of feeling depressed and anxious in the context of 
memories of Vietnam.  He experienced tachycardia, shortness 
of breath, and diaphoresis with cues from conflicts on 
television that occurred on a weekly basis.  He experienced 
depression on a nearly daily basis.  The veteran complained 
of short-term memory and concentration impairments, losing 
track of his thoughts in conversations, and forgetting where 
he left things.  The veteran continued to report social 
isolation and irritability.  The veteran denied psychotic 
symptoms such as delusions, paranoia, and hallucinations.  
The veteran denied current suicidal or homicidal ideation.  
He complained of anhedonia.  The examiner noted the 
following:  The veteran had never attempted suicide; the 
veteran was no longer homeless but instead rented a room from 
his nephew; he was able to do all of the appropriate 
household chores and errands; the veteran was able to bath 
and dress independently, as well as monitor his own finances; 
the veteran's long-term memory was intact; and the veteran 
continued to complain of symptoms consistent with PTSD.  The 
examiner also noted that the veteran's history of 
neurosyphilis was likely to be responsible for 60 percent of 
the veteran's possible cognitive impairment, and that the 
veteran's history of alcohol abuse was also likely to 
contribute to that complaint.  As such, the examiner 
estimated that approximately 30 percent of the veteran's 
memory and concentration complaint stemmed from the PTSD.  
The veteran had not required psychiatric hospitalization for 
a period of three years, and could maintain an independent 
lifestyle.  The examiner rated the veteran with a GAF of 54-
59 representing moderate impairment.  Additionally, the 
examiner indicated that the veteran did not appear to be an 
immediate threat to himself or others.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran is currently rated at 50 percent, and upon a 
review of the record, he does not endorse the symptoms 
required for a 70 percent evaluation as per 38 C.F.R. 
§ 4.130, DC 9411.  None of the examinations on file report 
that the veteran had obsessional rituals which interfered 
with routine activities.  Nor did an examiner note that the 
veteran's speech was intermittently illogical, obscure or 
irrelevant.  Rather, the December 2003 VA examination noted 
that the veteran's speech was of normal rate, rhythm, tone 
and pressure. 

The veteran never reported near-continuous panic or 
depression affecting the ability to function properly 
independently, appropriately, and effectively, nor did he 
neglect his personal hygiene.  Rather, though the veteran 
experienced depression on a nearly daily basis, he was able 
to do all of the appropriate household chores and errands, 
and was able to bathe and dress independently, as well as 
monitor his own finances.  The July 1999, October 2000, and 
December 2003 VA examinations noted that the veteran arrived 
groomed and neatly dressed.  Additionally, the VA 
examinations and Dr. Decker's statements do not indicate that 
veteran experienced spatial disorientation.  

Although there is reference to passive suicidal ideation in 
treatment records from the February 2000 outpatient treatment 
Greater Los Angeles Healthcare System, this appears to have 
been an acute incident.  Particularly, at the July 1999 and 
the October 2000 VA examinations the veteran did not report 
any suicidal ideation, and at the December 2003 VA 
examination the veteran again reported that he had no violent 
ideations.  Additionally, Dr. Decker did not mention suicidal 
ideation in any of his correspondences.  

Finally, despite the indications of the veteran's social 
isolation, this symptom alone does not rise to the level of 
an inability to establish and maintain effective 
relationships to the extent that the manifestation of the 
veteran's disability meets the criteria for a 70 percent 
evaluation at this time.  

As such, the 50 percent evaluation appropriately reflects the 
severity of the veteran's PTSD as garnered from a 
comprehensive assessment of all the medical statements on 
file.  Additionally, because the 50 percent evaluation is 
appropriate and the veteran has not been frequently 
hospitalized, the application of the regular schedular 
standards is not impractical and an extraschedular is not 
currently relevant.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



